ORDER

PER CURIAM:
Elmer E. Tatum appeals his conviction of first degree robbery, § 569.020, RSMo 1986, and armed criminal action, § 571.015.1, RSMo 1986, and his concurrent sentences as a prior and persistent offender of twenty years and ten years imprisonment, respectively.
Tatum challenges the sufficiency of the evidence, and contends the trial court erred in allowing the prosecution to introduce evidence of Tatum’s post-arrest silence. This court has carefully reviewed Tatum’s contentions and found them to be without merit. The judgment of conviction is affirmed. Rule 30.25(b).
Tatum also appeals the order denying his Rule 29.15 motion for postconvietion relief. Tatum contends his trial counsel was ineffective. The court has carefully reviewed the Rule 29.15 proceedings and has concluded that the motion court did not err in finding that Tatum was provided effective assistance of counsel. The judgment denying the Rule *12129.15 motion for post-conviction relief is affirmed. Rule 84.16(b).